Interim Decision #1386

MaxTim OF Mom, LT am.
In VISA PETITION Proceedings
A-13199137-8-9-40
Decided by Regional C omenissioner November 4,1963
The beneficiaries, members of a singing and acting comedy troupe which has been
the subject of many favorable trade paper reports and comments by theatrical
critics of the New York newspapers and theatrical press, possess "exceptional
ability" within the contemplation of section 203(a) (1) (A), Immigration and
Nationality Act, and are eligible for first preference Classification.

These matters are before the Regional Commissioner on appeal from
the decision of the District Director at New York, New York who has
found it necessary to deny each of these petitions for first preference
quota status in the belief that no substantial evidence has been submitted to show that each possesses the degree of exceptional ability contemplated by section 203(a) (1) of the Immigration and Nationality

Act or that the services of each would be beneficial prospectively to the
cultural interest of the United States.
The petitioner is a theatrical agency in New York, New York which
has been in business during the past ten years. The petitioner and the
beneficiaries are signatory to a one year contract with an option for a
second year. The four beneficiaries are the personnel of a singing and
acting comedy troupe known as "The Four Ayalons." They have been
in the United States filling entertainment engagements during the past
several months.
The evidence accompanying these petitions discloses that this group
has earned an income of $47,435 between October 1, 1962 and September 30, 1963 and that during this time the group has been the subject of
many favorable newspaper and trade paper reports.
Among the letters evidencing employment or favorable commendations are those -113m Joey Adams, President of the American Guild of
Variety Artists; Jennie Grossinger, the operator of Grossinger's Hotel
and a member of the Board of Directors of the America-Israeli Cultural Foundation and the chairman of Music Alliance; Dan Barker;
Charlie Manna, comic baritone; Buddy Walker; Monroe B. Hack, Di699

Interim Decision #1386
rector of Entertainment at Tamiment, In-The-Poconos ; Al Datz,
Director of ABC Music Library; Roy Davis, New York Branch
Manager of the American Guild of Variety Artists ; Michael Golan,
Algon Theatrical Enterprises, Records; Philip Sevush, The Eldorado,
Fallsburg, New York; David Rivlin, Consul of Israel at New York,
New York, and I. M. Biderman, Director of the Jewish National Fund,
Department of Youth and Education. The Ayalons have appeared at
the New York Town House under the sponsorship of the Yeshiva College Student Council; at Carnegie Hall, New York as a part of the
Chanukah Stars of the 1962-63 season; at the Rego Park Jewish Center
under the sponsorship of the Sisterhood; at the Mayfair Club; and
for fourteen months at Leo Fuld's, Cafe Sahbra.
This group has been the subject of the following comments by the

theatrical critics of the New York newspapers and theatrical press :
"'The Ayalons', all four handsome youths, have the voices and ability to click
of enthusiastic singers. Their comedy acts are a howl."—Wear
(Variety)
"The Four Ayalons, a quartet of bright young comics who sing, dance, mug and
kid our local heroes with a deft touch."—Martin Burden (N.Y. Post)
"Israel's leading comedy vocal quartet, The Ayalons. in their lively act of broad
comedy is more American than many American acts."—Gene Knight (The New
York Journal American)
"The Four Ayalons who combine some refreshing comedy, satire and impressions should be hitting top T.V. programs before long."—Frank Queen (New York
Mirror)
"Those zany Four Ayalons, Israel's top comedy group, scoring a big hit in the
U.S."—Ted Green (Radio Daily and T.V. Daily)

as a quartet

"The Pour Ayalons, singing pranksters who are especially Puckish in skits beguiling to Jew and Gentile alike.'—Eugine Boe (Cue Magazine)

"The term 'exceptional ability' as used in section 203(a) (1) (A) of
the Immigration and Nationality Act, contemplates something more
than what is usual, ordinary or common, and requires some rare or
unusual talent, or unique or extraordinary ability in an occupation,
profession, or calling which requires talent or skill. Whether or not
a person possesses exceptional ability must, as a general rule, rest upon
the opinions of persons who are qualified experts in the field in which
the exceptional ability is claimed. Expert testimony is excepted from
the general rule relating to opinion evidence, and constitutes admissible evidence which may be weighed and considered with all other
evidence, because it informs about matters gained by study or practical experience, not within the full understanding of the average person." Matter of T C F F C , 5 I. Is N. Dec. 454.
From all of the evidence of record, it is concluded that the beneficiaries are entertainers of exceptional ability. For the reasons stated
this petition will be granted.

It is ordered that the appeal be sustained and the petition granted.
700

